CONCURRING AND DISSENTING OPINION BY
BOWES, J.:
¶ 1 After a thorough review of the briefs, the law, and the cogent writings of my learned colleagues, I must agree in part with some of the conclusions drawn by the author of the Majority, the Honorable John Bender, and with certain dissents. Specifically, I join Judge Bender with regard to his conclusion that the trial court erred in granting a motion for a nonsuit in favor of Dr. Steven Ryave. I also agree with Judge Bender that the trial court was correct in its ruling to grant a nonsuit in favor of Dr. Steve Vaga-nos. Finally, I agree with Judge Bender’s treatment of the alleged intemperate remarks.
¶ 2 I dissent, however, from the Majority in its conclusion that the trial court erred when it dismissed Montgomery Hospital from the case after finding that Appellant could not present any evidence to support its claim of corporate negligence. Instead, I join the Honorable Michael Joyce in his reasoning and conclusion that *1068the corporate negligence claim against Montgomery Hospital was properly dismissed by the trial court.
¶ 3 I also dissent from the Majority’s conclusion that the issue of the admission of the Against Medical Advice form was waived and again join Judge Joyce’s dissent in which he concludes that judicial economy militates in favor of an analysis of this issue on the merits. I, too, conclude that the AMA form was not properly admitted and join the reasoning as articulated by the Honorable Jack Panella in his dissent.
¶ 4 In addition, I join that portion of Judge Panella’s dissent pertaining to the exclusion of the expert testimony of Dr. Preston on the issue of Dr. Byron’s standard of care.